The opinion of the court was delivered by
Van Syckel, J.
This suit was brought to recover the price of brick sold and delivered by Willet to Doolittle.
Doolittle, at the time of the delivery of the brick, was one of tlie executors of Lewis L. Carlisle. Carlisle, in his lifetime, was a dealer in brick. His son, Frederick, and one McDonald were in charge of his business at the time of his *399■death. Doolittle allowed them to remain in charge of the •business as his agents, and the business was continued as before.
' The case was tried in the court below without a jury, and judgment was rendered in favor of Willet.
This court will not review the finding of facts; if there is ■any view of the evidence which will sustain such finding, the judgment will not be reversed.
The witness Bowne testified that all the orders for the brick were given by McDonald after the death of Carlisle, and eon•sequently at a time when McDonald was admitted by the •agent of Doolittle for that purpose. That testimony, if true, will support the judgment. The facts as found in the court below must be taken as true, whether found by a jury or by the court where a jury is waived. The only question for this •court is whether the judgment resting on such facts is well founded. -
The case thus presented is that of a judgment against an ■executor personally upon a contract made by him or his agent for the benefit of the estate which he represents.
The personal liability of the executor cannot be doubted ; it is settled by two cases in this court. Laible v. Ferry, 5 Stew. Eq. 791; Wild v. Davenport, 19 Vroom 129.
The judgment below should be affirmed.
For affirmance — The Chancellor, Dixon, Garrison, .Lippincott, Magie, Reed, Van S yokel, Bogert, Brown, .Krueger, Sims, Smith. 12.
For reversal — None.